Citation Nr: 0828951	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-33 604	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for a right front tooth 
disability for purposes of dental treatment.



REPRESENTATION

The veteran represented by:  New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to October 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire. 

The veteran also filed notice of disagreements (NODs) with 
June 2006 and April 2007 RO decisions, which denied service 
connection for a left knee disability, assigned a 50 percent 
initial rating for post-traumatic stress disorder (PTSD) and 
assigned a 0 percent rating for a right knee disability.  In 
a June 2007 rating decision, the RO granted service 
connection for a left knee disability.  That decision is 
considered a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).  
In November 2007, he withdrew his appeals with regard to the 
ratings assigned for the right knee disability and PTSD.  See 
VA Form 21-4138; see also 38 C.F.R. § 20.204(c) (2007).  In 
November 2007, he also withdrew his request for a hearing 
before a Decision Review Officer.


FINDINGS OF FACT

1.  The veteran's claimed dental disability cannot be subject 
to service-connected compensation.

2.  The veteran served on active duty from August 1968 to 
October 1971.  

3.  The claim of service connection for dental 
disability/outpatient dental treatment was received on August 
18, 2005 and there's no indication in the record that the 
veteran previously filed a claim for such treatment.

4.  The veteran does not have dental disability resulting 
from combat wounds or service trauma and was not a prisoner 
of war.

5.   It is not shown that the veteran's dental disability is 
aggravating any of his service connected disabilities.

6.   Prior to August 9, 2007, the veteran did not receive 
service-connected compensation at the 100 percent rate and 
there is no evidence that he has participated in a 
rehabilitation program under 38 U.S.C. Chapter 31.

7.  It is not shown that the veteran's dental disability is 
complicating any medical condition.

8.  The veteran has been in receipt of a total disability 
rating based on individual unemployability (TDIU) since 
August 9, 2007.


CONCLUSIONS OF LAW

1.  Prior to August 9, 2007, the criteria for service 
connection for dental disability for treatment purposes were 
not met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 17.161 (2007).

2.  From August 9, 2007, the criteria for service connection 
for dental disability for treatment purposes have been met.  
38 U.S.C.A. §§ 1110, 1712; 38 C.F.R. §§ 3.303, 3.381, 17.161.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, addresses VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2007).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of 
pure statutory interpretation.  See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  With regard to this claim, there is 
no debate as to the relevant facts.  Rather, the issue turns 
on a simple application of the law to these facts (i.e. 
whether the veteran meets the criteria for any of the classes 
of available dental treatment under 38 C.F.R. § 17.161).  
Whether the veteran is entitled to such treatment is wholly a 
matter of interpretation of the pertinent statute and 
regulations.  Therefore, VA's duties under the VCAA do not 
apply to this claim.


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150 
(2007).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of 
the maxilla or mandible and where the lost masticatory 
surface cannot be restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease but not the 
result of periodontal disease.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2007).
Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA 
outpatient dental treatment, such as veterans having a 
compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans 
having a noncompensable service-connected dental condition, 
provided they apply for treatment within a year after 
service (Class II eligibility); those having a 
noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other 
service trauma (Class II(a) eligibility); those who were 
detained as a POW (Class II(b) and Class II(c) eligibility); 
retroactive benefits for those who filed an application 
within one year  of April 5, 1983 and were denied (Class IIR 
eligibility); those having a dental condition professionally 
determined to be aggravating a service-connected condition 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent or who are entitled to 
a TDIU (Class IV eligibility); those who are participating 
in a rehabilitation program under Chapter 31 of 38 U.S.C. 
(Class V eligibility); and those scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. when medically necessary (Class VI eligibility).  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.


Legal Analysis

In September 1968, one month after the veteran's entrance 
into military service, service treatment records (STRs) 
indicate that teeth #s 1, 16, 30, 19, and 17 were missing.  
During service teeth #s 2, 3, 10, 8, 12, 14, 18, and 31 were 
carious and treated with amalgam fillings.  In June 1971, 
tooth # 8 (the right front tooth) was restored using adaptic 
dental filling material.  Even though tooth #1 was shown to 
be missing in September 1968, a dental record notes that it 
was extracted in March 1971.  His STRs are negative for any 
dental trauma.  

The veteran's claim of service connection for a right front 
tooth disability for dental treatment purposes was received 
in August 2005.  He said the tooth broke during service and 
was restored.  He said that it had recently chipped and 
required further treatment.  

A January 2007 rating sheet shows that the veteran is service 
connected for PTSD, diabetes mellitus, bilateral knee 
disabilities, tinnitus, and bilateral hearing loss.  In 
January 2007, the RO granted a TDIU effective from August 9, 
2007. 

The veteran does not meet the Class I, Class II, or Class III 
criteria.  He does not have a service-connected dental 
disability and was not a prisoner of war, as set forth under 
38 C.F.R. § 4.150.  38 C.F.R. § 17.161(a) to (e).  He is not 
entitled to Class IIR (Retroactive), as he did not make a 
prior application for and receive dental treatment.  38 
C.F.R. § 17.161(f).  His dental condition has not been 
clinically determined to be complicating a medical condition 
currently being treated by VA.  38 C.F.R. § 17.161 (g).  He 
is service-connected for PTSD, diabetes mellitus, bilateral 
knee disabilities, tinnitus, and bilateral hearing loss.  
None of his service-connected disabilities are shown to be 
affected by his dental condition.   Prior to August 9, 2007, 
he was not receiving compensation at the 100 percent (total) 
level or a TDIU and thus was not eligible for dental 
treatment under Class IV.  He is also not eligible for 
treatment under Class V for any time frame as there is no 
evidence that he has participated or is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31.  Turning 
to Class VI, there is no evidence of record showing that his 
dental problems are complicating a medical condition being 
treated under 38 U.S.C. Chapter 17 (i.e. the chapter 
governing access to, and provision of, VA health care) nor 
has the veteran made any such allegation.  

In sum, prior to August 9, 2007, the veteran was not entitled 
to dental treatment under any of the classes of eligibility.  
From August 9, 2007, however, he has been eligible to receive 
dental treatment under Class IV as he has been receiving a 
TDIU.  Hence, the claim is granted as of that date.  Prior to 
August 9, 2007, however, the claim for service connection for 
a right front tooth disability for dental treatment purposes 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Prior to August 9, 2007, entitlement to service connection 
for a right front tooth disability for purposes of dental 
treatment is denied.
 
From August 9, 2007, entitlement to service connection for a 
right front tooth disability for purposes of dental treatment 
is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


